Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Office Action is responsive to the communication filed 11/20/2020.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,742,594 in view of Ring et al (US 10,848,561), hereinafter ‘Ring, in view of official notice.


Instant Application 16/953,795


Patent No. US 10,848,561


     Claim 1:  

     A method of presenting a hypertext markup language (HTML) asset comprising: 


receiving, within an application executing on a computer system, a request from a user to acquire the HTML asset; triggering, in response to the request, an instantiation of a new instance of an acquisition process; and presenting the acquired HTML asset to the user within a graphical user interface associated with the application; 



Claim 8:
Send uniform resource locator (URL) data to an application programming interface (API), wherein the URL data entered by the user when generating the request.

Claim 9:
establish with the API one or more docker bindings to establish a new operating system dependent webdriver container; which includes a remote access process, which provides an accessible remote access port.



Claim 10:
wherein said second computer is further configured to establish services associated with said dependent webdriver container.



wherein instantiating the new instance of the acquisition process comprises: instantiating a new webdriver configured to: 
connect to a dependent webdriver container, launch an operating system, launch a browser within said dependent webdriver container, and direct the browser to a URL entered by the user.


2. The method of claim 1, further comprising: receiving from said dependent webdriver container data relating to a port, Internet Protocol (IP) address, and a container identity referencing the webdriver employed in instantiating the container.
3. The method of claim 2, further comprising: launching a frame within the browser pointing to the IP address and port of the remote access process within the container.
4. The method of claim 3 further comprising: performing either a first process or a second process in dependence upon an aspect of the requested HTML asset, wherein said first process comprises requesting a screenshot to capture the HTML asset.
5. The method of claim 4, wherein said second process comprises employing an application to transcode a recording established in dependence upon triggering a start and a stop with respect to a playback of the HTML asset.
6. A system for presenting a hypertext markup language (HTML) asset comprising: a first computer on which the HTML asset is stored and a second computer configured to: execute an application to receive a request from a user to acquire the HTML asset; trigger, in response to the request, an instantiation of a new instance of an acquisition process; and present the acquired HTML asset to a user within a graphical user interface associated with the application.
Claim 8:
wherein said second computer is further configured to send uniform resource locator (URL) data to an application programming interface (API), wherein the URL data entered by the user when generating the request.
Claim 9:
wherein said second computer is further configured to establish with the API one or more docker bindings to establish a new operating system dependent webdriver container, which includes a remote access process, which provides an accessible remote access port.
Claim 10:
wherein said second computer is further configured to establish services associated with said dependent webdriver container
7. The system of claim 6, wherein instantiation of the new instance of the acquisition process by said second computer comprises: instantiating a new webdriver configured to: connect to said dependent webdriver container, launch an operating system, launch a browser within said dependent webdriver container, and direct the browser to a URL entered by the user.

11. The system of claim 9, wherein said second computer is further configured to: receive from said dependent webdriver container data relating to a port, Internet Protocol (IP) address, and a container identity referencing the webdriver employed in instantiating the container.

12. The system of claim 11, wherein said second computer is further configured to launch a frame within the browser pointing to the IP address and port of the remote access process within the container.

13. The system of claim 6 wherein said second computer is further configured to perform either a first process or a second process in dependence upon an aspect of the requested HTML asset, wherein said first process comprises requesting a screenshot to capture the HTML asset, and wherein said second process comprises employing an application to transcode a recording established in dependence upon triggering a start and a stop with respect to a playback of the HTML asset.

14. The system of claim 6, wherein said first computer is a server.

   Claim 1:  

   A method of presenting a hypertext markup language (HTML) asset comprising: 
   
  receiving, within an application executing on a computer system, a request from a user to acquire the HTML asset; triggering, in response to the request, an instantiation of a new instance of an acquisition process; presenting the acquired HTML asset to the user within a graphical user interface associated with the application; 

sending uniform resource locator (URL) data to an application programming interface (API), the URL data entered by the user when generating the request; 

establishing, with the API, one or more docker bindings to establish a new operating system dependent webdriver container, which includes a remote access process, which provides accessible remote access ports; 

establishing services associated with said dependent webdriver container; 


wherein instantiating the new instance of the acquisition process further comprises: instantiating a new webdriver configured to: 
connect to said dependent webdriver container, launch the new operating system, launch a browser within said dependent webdriver container, and direct the browser to said URL.

2. The method of claim 1, further comprising: receiving from said dependent webdriver container data relating to a port, Internet Protocol (IP) address, and a container identity referencing the webdriver employed in instantiating the container; 
and launching a frame within the browser pointing to the IP address and port of the remote access process within the container.



3. The method of claim 2 further comprising performing either a first process or a second process in dependence upon an aspect of the requested HTML asset, wherein: said first process comprises requesting a screenshot to capture the HTML asset; and 


said second process comprises employing an application to transcode a recording established in dependence upon triggering a start and a stop with respect to a playback of the HTML asset.

4. A system for storing and presenting a hypertext markup language (HTML) asset comprising: a first computer wherein the HTML asset is stored; and a second computer configured to; execute an application to receive a request from a user to acquire the HTML asset; trigger, in response to the request, an instantiation of a new instance of an acquisition process; present the acquired HTML asset to a user within a graphical user interface associated with the application; 

wherein said second computer is further configured to: send uniform resource locator (URL) data to an application programming interface (API), wherein the URL data entered by the user when generating the request; 

establish, with the API, one or more docker bindings to establish a new operating system dependent webdriver container, which includes a remote access process, which provides accessible remote access ports; 


establish services associated with said dependent webdriver container; 

wherein instantiation of the new instance of the acquisition process by said second computer further comprises: instantiating a new webdriver configured to: connect to said dependent webdriver container, launch an operating system, launch a browser within said dependent webdriver container, and direct the browser to said URL.

5. The system of claim 4, wherein said second computer is further configured to: receive from said dependent webdriver container data relating to a port, Internet Protocol (IP) address, and a container identity referencing the webdriver employed in instantiating the container; 

and launch a frame within the browser pointing to the IP address and port of the remote access process within the container.



6. The system of claim 5 wherein said second computer is further configured to: perform either a first process or a second process in dependence upon an aspect of the requested HTML asset, wherein: said first process comprises requesting a screenshot to capture the HTML asset; and said second process comprises employing an application to transcode a recording established in dependence upon triggering a start and a stop with respect to a playback of the HTML asset.

7. The system of claim 4, wherein said first computer is a server.


  
    
    
     






The claim language cited by ‘Ring does not explicitly disclose wherein said remote computer is a remote server; wherein the request is a request to capture a screenshot; wherein the request is a request to record a video; wherein the request is generated by a user within a software tool; or wherein the process to acquire the requested HTML asset is performed automatically.
However, several portions of ‘Ring, such as col. 2, lines 55-62 and col. 3, lines 23-27, provides support for each claimed limitation and would be obvious to one of ordinary skill in the to incorporate into ‘Ring and perform the same limitations claimed in the instant application because the cited passages of ‘Ring disclose the language claimed by the instant application verbatim. 

Allowable Subject Matter
4.	Claims 1-5 and 15-20 would be in condition for allowance if a terminal disclaimer was filed regarding the double patenting rejection. 
The following is a statement of reasons for the indication of allowable subject matter: 
Upon thorough review and search, the examiner was unable to find prior art reciting instantiating a new instance of an acquisition process via generating a new web-driver implemented to connect to a dependent web-driver container, launch an operating system and a browser within the same dependent web-driver container, in order to direct the browser, launched by the web-driver, to a URL entered by the user.
5.	Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Upon thorough review and prior art search, the examiner, claimed in objected claim 7, in which dependent claims 8-12 depend upon.

Claim Rejections – 35 USC 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.	

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 6 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al (US 2011/0289419).

Regarding claim 6, Yu et al discloses a system for presenting a hypertext markup language (HTML) asset (par [0031] & fig. 43, “HTML browser widget”) comprising: 
a first computer on which the HTML asset is stored (fig. 2, ‘130) and a second computer (fig. 3, ‘110) configured to:
execute an application to receive a request from a user to acquire the HTML asset (par [0052-0053], “request from the user”); 
trigger, in response to the request, an instantiation of a new instance of an acquisition process (fig. 13, ‘1315 & par [0107], “acquisition model”); and 
present the acquired HTML asset to a user within a graphical user interface associated with the application (fig. 17-38 & par [0028], which disclose providing requested content via several GUI boxes on the application used to view the requested content).
Regarding claim 13, Yu et al discloses wherein said second computer is further configured to perform either a first process or a second process in dependence upon an aspect of the requested HTML asset (fig. 43 & par [0031]), 
wherein said first process comprises requesting a screenshot to capture the HTML asset (par [0124], lines 30-35, “screen shot”), and 
wherein said second process comprises employing an application to transcode a recording established in dependence upon triggering a start and a stop (par [0123], lines 5-20, “closed captioning information”) with respect to a playback of the HTML asset (fig. 47-50, “content playback”).

Regarding claim 14, Yu et al discloses wherein said first computer is a server (par [0153], lines 1-5).

Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20220617